Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "the first alignment member 702 coupled to the second alignment member 704 verifies that the first seal 116 of the hook member 102 sealingly engages the second seal 128 of the loop member 104" (paragraph [0093]) as described in the specification; it is noted that the sealing feature is not shown when the alignment members (702, 704) are coupled to verify the sealingly engagement feature of said hook and loop members (102, 104).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment members (702, 704) in combination with the first and second seals (116, 128) in claims 1, 13 and 19 must be shown or the feature(s) canceled from the claim(s); it is noted that figures 1 - 18 illustrate a sealable securing system wherein the hook member (102) sealingly engages the loop member (104) via the first seal (116) and the second seal (128) but figures 19 - 23 illustrate a sealable securing system wherein the hook member sealingly engages the loop member via the first alignment member (702) and the second alignment member (704). Therefore, the drawings fail to show the hook and loop members sealingly engage each other when the alignment members are coupled and the first seal engages the second seal.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648 in view of Smith, US 3,403,429 and Delprat et al., US 2001/0055447.
Regarding Claim 1, Naftalin et al. disclose a sealable securing system, comprising: a hook member 26 including a first seal 32 formed of a material, wherein the first seal has a first width, and [wherein the hook member is configured to be secured to a first component]; and a loop member 22 including a second seal 30 formed of the material, wherein the second seal (30) has a second width, and [wherein the loop member is configured to be secured to a second component].
Naftalin et al. do not explicitly disclose a first alignment member coupled to the hook member (26); a second alignment member coupled to the loop member (22), wherein the first alignment member coupled to the second alignment member verifies that the first seal (32) of the hook member sealingly engages the second seal (30) of the loop member.
Smith teaches a strip fastening means with an alignment configuration comprising a first alignment member 5 coupled to the hook member (3) and a second alignment member 6 coupled to the loop member (4), wherein the first alignment member (5) coupled to the second alignment member (6) verifies that the strip fastening means (1, 2) are engaged. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing apparatus of Naftalin et al. to include alignment members as taught by Smith in order to provide proper alignment of the fastened components and to verify the first and second seals are engaged with their locations properly aligned.
The combination of Naftalin et al. and Smith does not expressly teach wherein the second seal has a second width that differs from the first width. It is noted that the different widths allow for an easy alignment of the first and second seals when the hook member and the loop member are positioned to engage each other. Delprat et al. teach an alignment (accuracy) feature wherein the second seal (combination of multiple waveguides 340 in figure 5) has a second width that differs (wider) from the first width of the first seal (combination of multiple waveguides 240). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the width of the second seal of Naftalin et al. to be wider as taught by Delprat et al. to provide a quicker securing of the hook member and the loop member since the seals can be aligned with a degree of freedom.  

Regarding Claim 2, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) and the second alignment member (6) are formed of a flexible, fluid impermeable material (a plastics material that may be resilient or deformable and of general flexible construction).
Regarding Claim 3, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) is laterally offset from the hook member (3), and wherein the second alignment member (6) is laterally offset from the loop member (4).
Regarding Claim 4, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) extends along an entire first length of the hook member (3), and 
Regarding Claim 5, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) comprises a rail 5a connected to a first base (base feature of the member 5), wherein the second alignment member (6) comprises prongs 7 extending from a second base (base feature of the member 6), wherein an interior channel is defined between interior surfaces of the second base and the prongs (see figure 4), and wherein the rail (5a) is received and retained within the interior channel when the first alignment device (5) is coupled to the second alignment device (6).
Smith does not expressly teach that the first alignment member comprises the prongs (7) and the second alignment member comprises the rail (5a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first member comprising the prongs (7) and the second member comprising the rail (5a), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 6, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 1. Smith further teaches a first flexible sheet 1 that couples the hook member (3) to the first alignment member (5); and a second flexible sheet 2 that couples the loop member (4) to the second alignment member (6).
wherein the first flexible sheet (1) and the second flexible sheet (2) are formed of a flexible, fluid impermeable material. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a flexible, fluid impermeable material (an elastomeric material) for the flexible sheets (1, 2) for use in a water impermeable sealing apparatus, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 8, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing system of claim 6. Smith further teaches wherein the first flexible sheet (1) comprises a first extended portion of a first base of the hook member (3), and wherein the second flexible sheet (2) comprises a second extended portion of a second base of the loop member (4).
Regarding Claim 9, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) is directly coupled to the hook member (3), and wherein the second alignment member (6) is directly coupled to the loop member (4).
Regarding Claim 10, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 1. Smith further teaches wherein the hook member (3) further comprises a first base 1, and at least one hook group 3 
Regarding Claim 11, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing system of claim 10. Smith further teaches wherein the at least one hook group (3) comprises a first hook group 3 spaced apart (figure 2) from a second hook group 3, and wherein the at least one loop group (4) comprises a first loop group 4 spaced apart from a second loop group 4.
Regarding Claim 12, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 11. Naftalin et al. further disclose wherein the first seal (32) extends from the first base (16) between the first hook group (26) and the second hook group (26), and wherein the second seal (30) extends from the second base (16) between the first loop group (22) and the second loop group (22).
Concerning claims 13 - 18, given the structure of a sealable securing system, the structural elements of the combination of Naftalin et al., Smith and Delprat et al. (as rejected in claims 1 - 12 above) would render the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding Claim 13, the combination of Naftalin et al., Smith and Delprat et al. teaches a sealable securing method, comprising: coupling a first alignment member 6 (of Smith) to a hook member 26 (of Naftalin et al.), wherein the hook member (26) includes a first seal 32 formed of a material, wherein the first seal has a first width, [and wherein the hook member (26) is configured to be secured to a first component]; coupling a second alignment member 5 (of Smith) to a loop member 22 (of Naftalin et al.), wherein the loop member (22) includes a second seal 30 formed of the material, wherein the second seal has a second width (of Delprat et al.) that differs from the first width, and [wherein the loop member (22) is configured to be secured to a second component]; and verifying that the first seal (32) of the hook member sealingly engages the second seal (30) of the loop member when the first alignment member (6) is coupled to the second alignment member (5).
Regarding Claim 14, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing method of claim 13. The combination further teaches forming the first alignment member (6) and the second alignment member (5) of a flexible, fluid impermeable material (a plastics material as taught by Smith).
Regarding Claim 15, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises laterally offsetting the first alignment member (6) from the hook member (26 of Naftalin et al.), and wherein said coupling the second alignment member (5) comprises laterally offsetting the second alignment (5) member from the loop member (22 of Naftalin et al.).
Regarding Claim 16, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises coupling the hook member (26) to the first alignment member by a first flexible sheet 2 (of Smith), and wherein said coupling the second alignment member (5) comprises coupling the loop member (22) to the second alignment member (5) by a second flexible sheet 1 (of Smith).

Regarding Claim 18, the combination of Naftalin et al., Smith and Delprat et al.  teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises directly coupling the first alignment member (6) to the hook member (26), and wherein said coupling the second alignment member (5) comprises directly coupling the second alignment member (5) to the loop member (22).
Regarding Claims 21 and 22, the combination of Naftalin et al., Smith and Delprat et al. teaches the sealable securing system of claim 1. The combination does not expressly teach wherein the first alignment member and the second alignment member are formed of closed cell foam or rubber. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider closed cell foam or rubber, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Naftalin et al., US 2009/0100648 and Smith, US 3,403,429 and Delprat et al., US 2001/0055447.
wherein the sealable securing system comprises: a hook member secured to the first insulation blanket, wherein the hook member includes a first seal; a first alignment member coupled to the hook member, wherein the first alignment member is formed of a flexible, fluid impermeable material, wherein the first alignment member is laterally offset from the hook member; a first flexible sheet that couples the hook member to the first alignment member; a loop member secured to the second insulation blanket, wherein the loop member includes a second seal; a second alignment member coupled to the loop member, wherein the second alignment member is also formed of the flexible, fluid impermeable material, wherein the second alignment member is laterally offset from the loop member; and a second flexible sheet that couples the loop member to the second alignment member, wherein the first alignment member coupled to the second alignment member verifies that the first seal of the hook member sealingly engages the second seal of the loop member.
Naftalin et al., Smith and Delprat et al. teaches a sealable securing system as rejected in the claims 1 - 18 above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing system of Holvoet et al. to include a sealable securing system as taught by the combination of Naftalin et al., Smith and Delprat et al. in order to provide an 
Regarding Claim 20, the combination of Holvoet et al., Naftalin et al., Smith and Delprat et al. teaches the vehicle of claim 19. The combination of Naftalin et al., Smith and Delprat et al. further teaches the securing system as rejected in claim 5 above.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 - 22 have been considered but are moot because a new ground of rejection has been set forth above. Since the amended claims have necessitated the new ground of rejection, the rejection of record advances how the prior art read on the claimed invention.
With regards to the Drawings, Applicant has argued that Figure 19 is to be viewed along with Figures 1 - 18, as indicated in the specification. However, the argument is found not persuasive in view of the Drawings since they have failed to provide an illustration for the claimed sealable system having both the first and second seals combined with the first and second alignment members. In view of paragraphs [0089] and [0093], the specification discloses the coupling of the alignment members (702, 704) providing a sealing interface between the hook member (102) and the loop member (104) but not the sealing engagement between the first seal and the second seal when the alignment members are coupled as required by the claims 1, 13 and 19. Further, it is noted that the sealing interface between the first and second seals (116, 128) are shown in the figures 1 - 18 and not between the hook member (102) and the loop member (104). Figures 19 - 23 are not to be viewed in isolation, however they have failed to illustrate the claimed first and second seals. One cannot imagine where the first 
It is noted that Applicant has disclosed the first and second seals 116 and 128 may be formed of different types of materials in paragraph [0043] as an alternative to the first and second seals being formed of the same type of material. There is no criticality or requirement for the first and second seals being only formed of the same material.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677